Pope, Senior Appellate Judge,
concurring specially.
I concur fully in the majority’s opinion, but write separately to note that the necessity of expending judicial resources for a new delinquency hearing in this case could easily have been avoided. The Acknowledgment of Rights form should be revised to include a complete statement of juvenile defendants’ rights to avoid similar problems in the future. In addition, juvenile judges must take the time and effort to ensure that the juvenile defendants appearing before them have been apprised of their rights and that those rights are protected during the course of the proceedings.
I am authorized to state that Judge Barnes joins in this special concurrence.
*662Decided September 30, 2002.
Sellers & Mitchell, Mark E. Mitchell, Harold B. Baker, for appellant.
J David Miller, District Attorney, Justo C. Cabral III, Assistant District Attorney, for appellee.